DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to amendments and remarks filed on 14 April 2021. Claims 1-4 are pending and amended in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (US 2011/0064164 A1) in view of LG Electronics, “Discussion on eREG/eCCE definition”, 3GPP TSG RAN WG1 Meeting #69, Prague, Czech Republic, 21st – 25th May 2012, R1-122308, hereafter D1 in view of Song et al. (US 2013/0028199 A1) in view of Blankenship et al. (US 2013/0003663 A1).

Regarding claim 1, Seo discloses a user equipment (UE) (Fig. 18, [0124]-[0128]) comprising: 
receiving circuitry configured to acquire first information from a physical broadcast channel (PBCH), the first information indicating a first starting orthogonal frequency division multiplexing (OFDM) symbol (Fig. 15, S1501, Receive PBCH of second frequency band, Fig. 18. RF Unit 53, [0126] disclosing step S1501 is performed by the RF Unit 53 when device 50 is a user equipment (UE); Fig. 12 S1201, [0027] disclosing the PBCH of the second frequency band “may include information indicating the number (N2) of PHICHs present in one subframe of the second frequency band and information indicating the number (m2) of Orthogonal Frequency Division Multiplexing (OFDM) symbols mapped to the PHICHs in one subframe of the second frequency band, the PDCCH of the second frequency band may be identified based on the number (N2) of PHICHs and the number (m2) of OFDM symbols”; [0091] “In the 3GPP LTE system, PHICH signals may be transmitted via first m OFDM symbols (where m.ltoreq.1) among OFDM symbols of each subframe, PDCCH signals may be transmitted via the remaining resource elements (REs) except resource element (REs) via which control signals such as PHICH and PCFICH signals in first n OFDM symbols (where m.ltoreq.n) of the subframe. Therefore, in order to allow the UE to receive UL/DL data scheduling information via a PDCCH of each subframe, the UE must recognize how PHICHs are mapped to the subframe. PHICH mapping in each subframe of each cell is decided by two factors, i.e., the number (N) of PHICHs present in the subframe and the number (m) of OFDM symbols mapped to the PHICHs in this subframe. Thus, the UE must recognize the values of N and m so as to receive PDCCH information of each subframe.”); 
higher layer processing circuitry configured to acquire second information from a UE dedicated radio resource control (RRC) message (Fig. 18, processor 51, [0125] “The processor 51 provides a control plane and a user plane. Functions of individual layers can be implemented in the processor 51”; Fig. 2, RRC, [0007], [0015] disclosing the RRC control plane providing “controls radio resources between the UE and the network. For this operation, RRC messages are exchanged between the UE and the network via the RRC layers”); and 
monitoring circuitry configure [sic] to monitor a first physical downlink control channel (PDCCH) (Fig. 18,  Processor 51 and RF Unit 53, [0125] RF Unit 53 receives PDCCH and Processor 51 decodes PDCCH; Fig. 15 S1502, [0118] “ the UE receives a PDCCH of the second frequency band at step S1502”), 
the reception circuitry is configured to receive information scheduling system information transmission by using the first PDCCH ([0018] discloses “Physical Downlink Control Channel (PDCCH) (also called a DL L1/L2 control channel) for transmitting control information”; [0060] disclosing “the UE receives a Physical Downlink Control Channel (PDCCH) and a Physical Downlink Shared Control Channel (PDSCH) based on the PDCCH information, so that it can acquire more detailed system information”), and
a first PDCCH region including the first PDCCH starts with the first starting OFDM symbol (“[0027] disclosing the PBCH of the second frequency band “may include information indicating the number (N2) of PHICHs present in one subframe of the second frequency band and information indicating the number (m2) of Orthogonal Frequency Division Multiplexing (OFDM) symbols mapped to the PHICHs in one subframe of the second frequency band, the PDCCH of the second frequency band may be identified based on the number (N2) of PHICHs and the number (m2) of OFDM symbols”; [0091] “In the 3GPP LTE system, PHICH signals may be transmitted via first m OFDM symbols (where m.ltoreq.1) among OFDM symbols of each subframe, PDCCH signals may be transmitted via the remaining resource elements (REs) except resource element (REs) via which control signals such as PHICH and PCFICH signals in first n OFDM symbols (where m ≤ n) of the subframe. Therefore, in order to allow the UE to receive UL/DL data scheduling information via a PDCCH of each subframe, the UE must recognize how PHICHs are mapped to the subframe. PHICH mapping in each subframe of each cell is decided by two factors, i.e., the number (N) of PHICHs present in the subframe and the number (m) of OFDM symbols mapped to the PHICHs in this subframe. Thus, the UE must recognize the values of N and m so as to receive PDCCH information of each subframe.”).
The field of endeavor of Seo is 3rd Generation Partnership Project Long Term Evolution (3GPP LTE) ([0002]) and Seo does not disclose the following; however, D1 discloses the second information indicating a second starting OFDM symbol (Section 2.2 Configuration of time resource first paragraph disclosing “Starting symbol of ePDCCH can be configured by either RRC signalling” [sic]),
monitoring circuitry configured to monitor a second PDCCH (Section 2.1 disclosing “ePDCCH search space configuration…ePDCCH contains DL assignment…cross-carrier scheduling on ePDCCH of a cell. It was agreed in RAN1 #67 to support cross-carrier scheduling for UE”. The term “search space” is a term of the art related to monitoring of control channels)
the reception circuitry is configured to receive information scheduling UE dedicated transmission by using the second PDCCH (Section 2.1 disclosing “ePDCCH contains DL assignment” “cross-carrier scheduling on ePDCCH of a cell. It was agreed in RAN1 #67 to support cross-carrier scheduling for UE” and Proposal 1 on pg. 2 “Proposal 1: PRB pairs used for ePDCCH should be configured in a UE-specific manner”), and
a second PDCCH region corresponding to a UE specific search space (USS) (Section 2.1 disclosing “ePDCCH search space configuration…ePDCCH contains DL assignment…cross-carrier scheduling on ePDCCH of a cell. It was agreed in RAN1 #67 to support cross-carrier scheduling for UE”. The term “search space” is a term of the art related to monitoring of control channels; Proposal 1 on pg. 2 “Proposal 1: PRB pairs used for ePDCCH should be configured in a UE-specific manner”) including the second PDCCH starts with the second starting OFDM symbol (Section 2.2 “Starting symbol of ePDCCH can be configured by either RRC signalling” [sic]).
It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the teaching of Seo with the disclosure of D1 because D1 indicates there are certain cases in which it is necessary to provide the ePDCCH start symbol via RRC signaling (Section 2.2, third paragraph) while providing more efficient inter-cell interference coordination (ICIC) (Section 2.1 first paragraph).
Song discloses in the field of endeavor of Seo (3GPP LTE), the PCFICH configuration of the target cell is already carried in the handover command message in the field RadioResourceConfigureCommon in the mobilityControlInfo containing the element pcfich-Config and dislcoses  the user equipment may obtain the control format indicator (CFI) from the PCFICH ([0152]) and further that the CFI value can be included in the RadioResourceConfigureCommon of the handover command ([0161] and Table 8).
Given the in-common architecture of Song and Seo, coexistence of the cited teaches/components (i.e. within a singular system) is clearly prima facie obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007) ("To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents ... ") (addressing Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1965)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to follow the teaching in Song to utilize the already existing features of the LTE system in the field of endeavor of Seo and Song to include the PCFICH configuration and CFI in the handover command in order for the user equipment to receive the PCFICH configuration and CFI before handover was complete to save additional signaling or causing the user equipment to wait until handover is complete to receive this information from the broadcast channel (i.e. channel carrying MIB and SIB) of the target cell. ([0152], [0162] and table 8).
Blankenship discloses the first PDCCH region corresponding to a common search space (CSS) ([0015] disclosing the PDCCH that carries scheduling information of the PDSCH carrying system information disclosed by Seo is intended to be received by all UEs of the cell; [0035] common control channels (as opposed to UE-specific control channels) such as PDCCHs scrambled by the system information radio network temporary identifier (SI-RNTI); [0036] common search space; as opposed to, UE-specific search space). Blankenship also discloses the second PDCCH region corresponding to a UE specific search space (USS) ([0100] E-PDCCH region defined by resource blocks (RBs) normally used for the PDSCH; [0107] E-PDCCH region added to the UE-specific search space).
It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the teaching in Seo with the disclosure of Blankenship because this allows for providing grants for multi user multiple input multiple output (MU-MIMO) without exceeding the maximum number of blind decodings ([0107]).

Regarding claim 2, Seo discloses a base station apparatus (Fig. 18, [0124]-[0128]) comprising: 
transmitting circuitry configured to transmit first information on a physical broadcast channel (PBCH), the first information indicating a first starting orthogonal frequency division multiplexing (OFDM) symbol (Fig. 17, S1701, Receive PBCH of second frequency band, Fig. 18. RF Unit 53, [0128] disclosing when the device is a base station transmission of the PBCH at step 1701 is carried out by the RF Unit 53; [0027] disclosing the PBCH of the second frequency band “may include information indicating the number (N2) of PHICHs present in one subframe of the second frequency band and information indicating the number (m2) of Orthogonal Frequency Division Multiplexing (OFDM) symbols mapped to the PHICHs in one subframe of the second frequency band, the PDCCH of the second frequency band may be identified based on the number (N2) of PHICHs and the number (m2) of OFDM symbols”; [0091] “In the 3GPP LTE system, PHICH signals may be transmitted via first m OFDM symbols (where m.ltoreq.1) among OFDM symbols of each subframe, PDCCH signals may be transmitted via the remaining resource elements (REs) except resource element (REs) via which control signals such as PHICH and PCFICH signals in first n OFDM symbols (where m ≤ n) of the subframe. Therefore, in order to allow the UE to receive UL/DL data scheduling information via a PDCCH of each subframe, the UE must recognize how PHICHs are mapped to the subframe. PHICH mapping in each subframe of each cell is decided by two factors, i.e., the number (N) of PHICHs present in the subframe and the number (m) of OFDM symbols mapped to the PHICHs in this subframe. Thus, the UE must recognize the values of N and m so as to receive PDCCH information of each subframe.”); and 
higher layer processing circuitry configured to transmit a UE dedicated radio resource control (RRC) message including second information (Fig. 18, processor 51, [0125] “The processor 51 provides a control plane and a user plane. Functions of individual layers can be implemented in the processor 51”; Fig. 2, RRC, [0007], [0015] disclosing the RRC control plane providing “controls radio resources between the UE and the network. For this operation, RRC messages are exchanged between the UE and the network via the RRC layers”),
wherein the transmitting circuitry is configured to transmit information scheduling system information transmission by  using a first physical downlink control channel (PDCCH) (Fig. 17, S1702, Receive PDCCH of second frequency band, Fig. 18. RF Unit 53, [0128] disclosing when the device is a base station transmission of the PDCCH at step 1702 is carried out by the RF Unit 53; [0018] discloses “Physical Downlink Control Channel (PDCCH) (also called a DL L1/L2 control channel) for transmitting control information”; [0060] disclosing “the UE receives a Physical Downlink Control Channel (PDCCH) and a Physical Downlink Shared Control Channel (PDSCH) based on the PDCCH information, so that it can acquire more detailed system information”), and
a first PDCCH region including the first PDCCH starts with the first starting OFDM symbol (“[0027] disclosing the PBCH of the second frequency band “may include information indicating the number (N2) of PHICHs present in one subframe of the second frequency band and information indicating the number (m2) of Orthogonal Frequency Division Multiplexing (OFDM) symbols mapped to the PHICHs in one subframe of the second frequency band, the PDCCH of the second frequency band may be identified based on the number (N2) of PHICHs and the number (m2) of OFDM symbols”; [0091] “In the 3GPP LTE system, PHICH signals may be transmitted via first m OFDM symbols (where m.ltoreq.1) among OFDM symbols of each subframe, PDCCH signals may be transmitted via the remaining resource elements (REs) except resource element (REs) via which control signals such as PHICH and PCFICH signals in first n OFDM symbols (where m ≤ n) of the subframe. Therefore, in order to allow the UE to receive UL/DL data scheduling information via a PDCCH of each subframe, the UE must recognize how PHICHs are mapped to the subframe. PHICH mapping in each subframe of each cell is decided by two factors, i.e., the number (N) of PHICHs present in the subframe and the number (m) of OFDM symbols mapped to the PHICHs in this subframe. Thus, the UE must recognize the values of N and m so as to receive PDCCH information of each subframe.”).
The field of endeavor of Seo is 3rd Generation Partnership Project Long Term Evolution (3GPP LTE) ([0002]) and Seo does not disclose the following; however, D1 discloses the second information indicating a second starting OFDM symbol  (Section 2.2 Configuration of time resource first paragraph disclosing “Starting symbol of ePDCCH can be configured by either RRC signalling” [sic]), 
 wherein the transmitting circuitry is configured to transmit information scheduling UE dedicated transmission by using a second PDCCH (Section 2.1 disclosing “transmission of ePDCCH”; Section 2.1 disclosing “ePDCCH search space configuration…ePDCCH contains DL assignment…cross-carrier scheduling on ePDCCH of a cell. It was agreed in RAN1 #67 to support cross-carrier scheduling for UE” Section 2.1 disclosing “cross-carrier scheduling on ePDCCH of a cell. It was agreed in RAN1 #67 to support cross-carrier scheduling for UE” and Proposal 1 on pg. 2 “Proposal 1: PRB pairs used for ePDCCH should be configured in a UE-specific manner”), and 
a second PDCCH region corresponding to a UE specific search space (USS) (Section 2.1 disclosing “ePDCCH search space configuration…ePDCCH contains DL assignment…cross-carrier scheduling on ePDCCH of a cell. It was agreed in RAN1 #67 to support cross-carrier scheduling for UE”. The term “search space” is a term of the art related to monitoring of control channels; Proposal 1 on pg. 2 “Proposal 1: PRB pairs used for ePDCCH should be configured in a UE-specific manner”) including the second PDCCH starts with the second starting OFDM symbol (Section 2.2 “Starting symbol of ePDCCH can be configured by either RRC signalling” [sic]).
It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the teaching of Seo with the disclosure of D1 because D1 indicates there are certain cases in which it is necessary to provide the ePDCCH start symbol via RRC signaling (Section 2.2, third paragraph) while providing more efficient inter-cell interference coordination (ICIC) (Secti0on 2.1 first paragraph).
Song discloses in the field of endeavor of Seo (3GPP LTE), the PCFICH configuration of the target cell is already carried in the handover command message in the field RadioResourceConfigureCommon in the mobilityControlInfo containing the element pcfich-Config and discloses the user equipment may obtain the control format indicator (CFI) from the PCFICH ([0152]) and further that the CFI value can be included in the RadioResourceConfigureCommon of the handover command ([0161] and Table 8).
Given the in-common architecture of Song and Seo, coexistence of the cited teaches/components (i.e. within a singular system) is clearly prima facie obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007) ("To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents ... ") (addressing Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1965)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to follow the teaching in Song to utilize the already existing features of the LTE system in the field of endeavor of Seo and Song to include the PCFICH configuration and CFI in the handover command in order for the user equipment to receive the PCFICH configuration and CFI before handover was complete to save additional signaling or causing the user equipment to wait until handover is complete to receive this information from the broadcast channel (i.e. channel carrying MIB and SIB) of the target cell. ([0152], [0162] and table 8).
Blankenship discloses the first PDCCH region corresponding to a common search space (CSS) ([0015] disclosing the PDCCH that carries scheduling information of the PDSCH carrying system information disclosed by Seo is intended to be received by all UEs of the cell; [0035] common control channels (as opposed to UE-specific control channels) such as PDCCHs scrambled by the system information radio network temporary identifier (SI-RNTI); [0036] common search space; as opposed to, UE-specific search space). Blankenship also discloses the second PDCCH region corresponding to a UE specific search space (USS) ([0100] E-PDCCH region defined by resource blocks (RBs) normally used for the PDSCH; [0107] E-PDCCH region added to the UE-specific search space).
It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the teaching in Seo with the disclosure of Blankenship because this allows for providing grants for multi user multiple input multiple output (MU-MIMO) without exceeding the maximum number of blind decodings ([0107]).

Regarding claim 3, the claim is directed towards the method performed by the user equipment of claim 1; therefore, claim 3 is rejected on the grounds presented above for claim 1.

Regarding claim 4, the claim is directed towards the method performed by the base station of claim 2; therefore, claim 4 is rejected on the grounds presented above for claim 2.

Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
Applicant asserts the combination of references of record Seo, D1 and Song do not disclose or suggest the features, “the reception circuitry is configured to receive information scheduling UE dedicated transmission by using the second PDCCH, a first PDCCH region corresponding to a common search space (CSS) including the first PDCCH starts with the first starting OFDM symbol, and a second PDCCH region corresponding to a UE specific search space (USS) including the second PDCCH starts with the second starting OFDM symbol.” The assertion is not supported by any arguments related to these features, as such, the argument is not persuasive with respect to these features.
Instead, applicant repeats the arguments presented in the after final submission of 24 February 2021. Examiner incorporates by reference in its entirety examiner’s remarks in the interview summary of 12 March 2021. 
Applicant’s arguments as they relate to RRC messages are not related to the disputed features above. Further, applicant’s statement that Seo teaches “RRC messages are exchanged between the UE and the network” supports examiner’s position as it relates to RRC messages being UE-specific since they are communicated to the UE.
With respect to the assertion that RRC messages are broadcasted does not detract from the findings of examiner that the RRC messages are dedicated to the UE, as opposed to dedicated to some other device since, as emphasized by applicant, the “Radio Resource Control (RRC) layer located at the L3 layer controls radio resources between the UE and the network. For this operation, RRC messages are exchanged between the UE and the network via the RRC layers” (Fig. 2, [0007]). Further, and as indicated in the interview summary, there is more than one way to send RRC messages than the broadcast messages highlighted by applicant. The BCCH-BCH-Message class applicant discusses in the remarks is disclosed as ”the set of RRC messages that may be sent from the E-UTRAN to the UE via BCH on the BCCH logical channel.” which fails to overcome the facts in Seo. This disclosure does not require all RRC messages (the set) or any RRC messages (may) to be provided to the UE via the BCCH-BCH-Message and does not overcome the disclosure of Seo as they relate to RRC messages sent in the control-plane of a radio bearer which would not be confused with a broadcast channel by one of ordinary skill in the art. (Emphasis added).
With respect to the arguments as they relate to the feature, “a first starting orthogonal frequency division multiplexing (OFDM) symbol”, Applicant’s remarks appear to validate examiner’s findings. Further, Seo expressly discloses, “In the 3GPP LTE system, PHICH signals may be transmitted via first m OFDM symbols (where m≤1) among OFDM symbols of each subframe, PDCCH signals may be transmitted via the remaining resource elements (REs) except resource element (REs) via which control signals such as PHICH and PCFICH signals in first n OFDM symbols (where m≤n) of the subframe. Therefore, in order to allow the UE to receive UL/DL data scheduling information via a PDCCH of each subframe, the UE must recognize how PHICHs are mapped to the subframe. PHICH mapping in each subframe of each cell is decided by two factors, i.e., the number (N) of PHICHs present in the subframe and the number (m) of OFDM symbols mapped to the PHICHs in this subframe. Thus, the UE must recognize the values of N and m so as to receive PDCCH information of each subframe. As highlighted by applicant’s remarks, “If the resource element (k’, l’)…is not assigned to PCFICH or PHICH then go to step 5 and 6…else go to step 7.” (Emphasis added). Step 7 is  “Increase l’ by 1” which further supports examiner’s position. (See 3GPP TS 36.211 V10.4.0 (2011-12) pp 67-68 Section 6.8.5). And even if there was no PHICH present, that fact would need to be informed to the UE as indicated in Seo in order for the UE to determine the PDCCH starts at time domain index 0. As, such, examiner finds applicant’s remarks as re-enforcing examiner’s position, especially in light of the express disclosure of Seo that knowledge of the number of symbols used for PHICH reveals the starting symbol of PDCCH.
For these reasons, applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461